Citation Nr: 0839406	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-37 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1966 to May 1974.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in September 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder.

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  

The Board notes that the veteran submitted additional medical 
evidence at the September 2008 hearing, pertinent to the 
bilateral hearing loss disability claim, which has not yet 
been considered by the RO.  However, the veteran included a 
waiver of initial RO consideration of that evidence.


FINDING OF FACT

Bilateral hearing loss was not present in service or until 
years thereafter and is not etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

Analysis

The veteran contends that while on active duty in the United 
States Air Force, with an MOS of Administrative Specialist, 
he was stationed at air bases and worked on the flight line 
with noisy jet aircraft such as B-52 bombers, without hearing 
protection.  Specifically, the veteran claims that while 
working for the Strategic Air Command, although he was an 
administrative clerk, he was required to go out near the 
planes while they were running and was exposed to the noise 
from the planes at that time.  The veteran claims that due to 
these circumstances, he developed bilateral hearing loss and 
tinnitus.  See December 2005 statement, November 2006 VA Form 
9 and September 2008 Travel Board hearing transcript.

The medical evidence of record shows that the veteran has a 
current bilateral hearing loss disability.  Treatment records 
from N. Patel, MD show that during a January 2005 
audiological examination, puretone thresholds were all 30 
decibels or less in the right and left ears.  However, speech 
recognition scores were only 88 percent for both the right 
and left ears.  The examiner's diagnosis was normal hearing 
sensitivity, except for a mild sensorineural hearing loss at 
8000 hertz in the right ear and 4000-8000 hertz in the left 
ear.  

The evidence of record, however, does not show that the 
veteran's current bilateral hearing loss disability is 
related to active military service.  Service medical records 
do not contain evidence of hearing loss disability for VA 
compensation purposes.  The veteran was given an audiological 
examination at the time of his discharge in January 1974, 
which showed a completely normal clinical evaluation for the 
ears and normal hearing in both ears.  There is also no 
evidence to corroborate the veteran's claims of noise 
exposure in service and the Board notes that there is no 
basis for finding that the veteran's MOS of Administrative 
Specialist would render him vulnerable to excessive noise 
exposure in service.  The first evidence of hearing loss in 
the record is from the aforementioned 2005 treatment records 
from Dr. Patel, several decades after the veteran's discharge 
from active service.  The Board also notes that in the 
January 2005 treatment records, there are notations that 
there is no history of noise exposure and that the veteran 
had no obvious noise exposure.  The evidence does not show 
any connection, or nexus, between the veteran's hearing loss 
and his active military service.  

In essence, the evidence of a nexus between the veteran's 
hearing loss and his active military service is limited to 
the veteran's own statements.  This is not competent evidence 
of the alleged nexus since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim and service connection for 
bilateral hearing loss disability is not in order.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in December 2005, the veteran was 
provided with the notice required by section 5103(a).  The 
Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence 
must be received by the Secretary within one year from the 
date notice is sent).

The veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in a September 2006 letter.  The Board acknowledges 
that this was after the unfavorable rating decision that is 
the subject of this appeal, but concludes that the timing of 
the notice does not prejudice the veteran in this instance, 
as service connection for bilateral hearing loss has been 
denied.  Hence, matters concerning the disability evaluation 
and the effective date of an award do not arise here.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.

The Board acknowledges that the veteran has not been afforded 
a VA examination to determine the etiology of his bilateral 
hearing loss disability, but has determined that no such 
examination is required in this case because the medical 
evidence of record is sufficient to decide the claim and 
there is no reasonable possibility that such an examination 
would provide evidence to substantiate the claim.  See 
38 C.F.R. § 3.159(c)(4) and (d).

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.

ORDER

Service connection for bilateral hearing loss disability is 
denied.


REMAND

The veteran contends that his currently demonstrated tinnitus 
is related to noise exposure in service.  Although service 
medical records are negative for any treatment or diagnosis 
of tinnitus, the post-service medical evidence of record does 
show that the veteran has been diagnosed with tinnitus.  In 
addition, in support of his claim, the veteran has submitted 
private treatment records from N. Patel, MD which indicate 
that the veteran's tinnitus is possibly due to noise exposure 
during military service in the Air Force.  

In light of the veteran's contentions and this medical 
opinion, a VA examination must be performed to ascertain the 
nature and likely etiology of the claimed tinnitus.  See 
38 C.F.R. § 3.159(c)(4).  The appellant is hereby notified 
that it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2008). 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any currently present 
tinnitus.  The claims folders must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

A diagnosis of tinnitus should be 
confirmed or ruled out.  If tinnitus is 
diagnosed, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to 
the veteran's military service.  The 
rationale for the opinion expressed 
must also be provided.

2.  After completion of all indicated 
development to the extent possible, 
readjudicate the claim for service 
connection for tinnitus on a de novo 
basis.  If  the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


